101 Mich. App. 425 (1980)
300 N.W.2d 598
TROY
v.
LEEP
Docket No. 47088.
Michigan Court of Appeals.
Decided November 5, 1980.
Charfoos & Charfoos, P.C. (by John G. Konkel), for plaintiffs.
Hillman, Baxter & Hammond, P.C., for defendant on appeal.
*426 Before: R.M. Maher, P.J., and R.B. BURNS and D.F. WALSH, JJ.
PER CURIAM.
The trial judge granted the defendant's motion for an order to proceed with arbitration. Plaintiffs appeal and we reverse.
In September, 1976, Debra Troy was pregnant and being treated by defendant. During the next two months she complained of vaginal spotting and vaginal discharges. Defendant advised her that the spotting was due to a weak cervix and prescribed vaginal suppositories for the discharge.
On the morning of November 10, 1976, Mrs. Troy called defendant and told him that she was having pains three to twelve minutes apart. At 4 p.m., Mrs. Troy went to the emergency room of Blodgett Hospital and from there to the labor room. At 5:20 p.m., she gave birth to a 1-pound, 9-ounce son, Chad Troy.
The next day, Mrs. Troy signed an arbitration agreement with Blodgett Hospital whereby she agreed to arbitrate any claim arising out of the health care rendered to her during her hospital stay. No agreement was signed on behalf of the infant son. The infant, Chad Troy, died on April 24, 1977.
Plaintiffs' complaint states:
"That defendant Joseph H. Leep, M.D. breached said duty in the following manner:
"(a) That a reasonable and prudent licensed and practicing physician and surgeon specializing in obstetrics and gynecology, when faced with a pregnant woman in her third month experiencing a weak cervix, would attempt to suture said cervix to prevent the premature birth of a child.
"(i) Defendant failed to do this and his failure was a deviation of the acceptable standard of care."
*427 Defendant filed a motion in the trial court asking that the court order the plaintiffs to proceed with arbitration. The court granted the motion and plaintiffs appeal.
The arbitration agreement reads:
"I understand that this hospital and I by signing this document agree to arbitrate any claims or disputes (except for disputes over charges for services rendered) which may arise in the future out of or in connection with the health care rendered to me during this hospital stay and/or emergency room visit by this hospital, its employees and those of its independent staff doctors and consultants who have agreed to arbitrate."
The defendant has signed a separate document wherein he also had agreed to submit such controversies to arbitration.
The arbitration agreement only covered actions for health care rendered while the patient was in the hospital. Plaintiffs in this case have alleged that defendant committed negligent actions prior to Debra Troy's admission to the hospital. The arbitration agreement does not cover such actions.
The order of the trial court for the parties to arbitrate is reversed and set aside and the cause is remanded for trial.
Reversed. Costs to plaintiffs.